Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Huang et al (US Pub. No. 2016/0134370) teaches visible light communication system, shown on Fig. 1, comprising steps of:
converting a natural optical signal into a first pulse current (see paragraph [0062]; “The photoelectric detector 15 detects a visible light signal transmitted by the mobile user end, and converts it into a correspondingly varying electrical signal according to an intensity variation in the optical signal;”).
Loeb et al (US Pub. No. 2017/0098354) teaches lighting communication network comprising light fixtures (see paragraph [0020]; “…a user communication hub 102 that controls certain lighting characteristics of the light fixtures 104 and receives information for sensors incorporated with the light fixtures…”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
An optical networking method, wherein the method is applied to an optical communication device of an optical networking system, the optical networking system comprises at least two of the optical communication devices, the optical communication device comprises a signal lamp, and the optical networking method comprises steps of: 
converting a natural optical signal into a first pulse current; 
controlling the signal lamp to start flickering at a first preset flicker frequency according to the first pulse current; 
controlling the signal lamp to start flickering at a second preset flicker frequency according to a preset optical coding data when the optical communication device is arranged as a primary optical communication device, so as to send an optical signal to a secondary optical communication device; 
converting the optical signal emitted by the signal lamp of the other optical communication device arranged as the primary optical communication device into a second pulse current when the optical communication device is arranged as the secondary optical communication device; 
controlling the signal lamp to start flickering at a third preset flicker frequency according to the second pulse current.

Regarding claim 10, Huang et al (US Pub. No. 2016/0134370) teaches visible light communication system, shown on Fig. 1, comprising:
photoelectric detector converting a natural optical signal into a first pulse current (see paragraph [0062]; “The photoelectric detector 15 detects a visible light signal transmitted by the mobile user end, and converts it into a correspondingly varying electrical signal according to an intensity variation in the optical signal;”).
Loeb et al (US Pub. No. 2017/0098354) teaches lighting communication network comprising light fixtures (see paragraph [0020]; “…a user communication hub 102 that controls certain lighting characteristics of the light fixtures 104 and receives information for sensors incorporated with the light fixtures…”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a photovoltaic panel configured to convert a natural optical signal into a first pulse current; 
a luminous energy collection and control module, electrically connected to the photovoltaic panel and the signal lamp, and configured to: 
control the signal lamp to start flickering at a first preset flicker frequency according to the first pulse current, and control the signal lamp to start flickering at a second preset flicker frequency according to a preset optical coding data when an optical communication device is arranged as a primary optical communication device; 
wherein the photovoltaic panel is further configured to convert an optical signal emitted by the signal lamp of other optical communication device arranged as the primary optical communication device into a second pulse current when the optical communication device is arranged as a secondary optical communication device; 
the luminous energy collection and control module is further configured to control the signal lamp to start flickering at a third preset flicker frequency according to the second pulse current.

Regarding claim 20, Huang et al (US Pub. No. 2016/0134370) teaches visible light communication system, shown on Fig. 1, comprising:
photoelectric detector converting a natural optical signal into a first pulse current (see paragraph [0062]; “The photoelectric detector 15 detects a visible light signal transmitted by the mobile user end, and converts it into a correspondingly varying electrical signal according to an intensity variation in the optical signal;”).
Loeb et al (US Pub. No. 2017/0098354) teaches lighting communication network comprising light fixtures (see paragraph [0020]; “…a user communication hub 102 that controls certain lighting characteristics of the light fixtures 104 and receives information for sensors incorporated with the light fixtures…”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
An optical networking system, wherein the system comprises at least two optical communication devices, and the at least two optical communication devices comprise at least one primary optical communication device and at least one secondary optical communication device; wherein the optical communication device comprises: 
a photovoltaic panel configured to convert a natural optical signal into a first pulse current; 
a luminous energy collection and control module, electrically connected to the photovoltaic panel and the signal lamp, and configured to: 
control the signal lamp to start flickering at a first preset flicker frequency according to the first pulse current, and control the signal lamp to start flickering at a second preset flicker frequency according to a preset optical coding data when an optical communication device is arranged as the primary optical communication device; 
wherein the photovoltaic panel is further configured to convert an optical signal emitted by the signal lamp of other optical communication device arranged as the primary optical communication device into a second pulse current when the optical communication device is arranged as the secondary optical communication device; 
the luminous energy collection and control module is further configured to control the signal lamp to start flickering at a third preset flicker frequency according to the second pulse current.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wendt et al (US Pub. No. 2022/0182154) is cited to show an optical wireless charging and data transmission system.
Oshima et al (US Pub. No. 2017/0317749) is cited to show visible light communication.
Ryan et al (US Pub. No. 2015/0147067) is cited to show system for communication with a  mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637




/DALZID E SINGH/Primary Examiner, Art Unit 2637